In a custody *685and visitation proceeding pursuant to Family Court Act article 6, and a family offense proceeding pursuant to Family Court Act article 8, the mother appeals, as limited by her brief, from so much of (1) an order of the Family Court, Kings County (Hepner, J.), dated September 12, 2005, as, after a hearing, denied that branch of her motion which was to vacate a custody order entered upon her default, and (2) an order of the same court also dated September 12, 2005, as, after a hearing, denied that branch of her motion which was to vacate an order of protection entered upon her default. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the orders dated September 12, 2005 are affirmed, without costs or disbursements.
We have reviewed the record and agree with the mother’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, supra). Florio, J.R, Adams, Goldstein and Lunn, JJ., concur.